Appeal from an order of the Supreme Court (Conway, J.), entered March 11, 1993 in Albany County, which granted petitioner’s application pursuant to CPLR 7503 to stay arbitration between the parties.
Supreme Court granted petitioner’s application for a stay of arbitration, holding that respondent was contractually barred under her insurance policy with petitioner from recovering underinsured motorist coverage. The court also ruled that the issues of whether petitioner was correct in declining coverage and paying damages based on respondent’s failure to inform petitioner and obtain the latter’s consent prior to any settlement were not a basis for arbitration under the insurance policy. We find no merit to respondent’s contention that any dispute over the amount of damages was arbitrable and, accordingly, affirm the court’s order. Respondent’s remaining arguments have been reviewed and rejected as unpersuasive.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.